DETAILED ACTION

1.	Claims 1-20 are pending in the application.


Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

5.	Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. As analyzed under the current 2019 Revised Patent Subject Matter Eligibility Guidance; first, the claim is directed to a proper statutory category. Second, under step 2A prong 1, the claim is directed to abstract ideas; specifically mathematical concepts such as mathematical calculations and/or mental processes. They are highlighted below (underlined, italicized):

19. A method performed by an LSTM circuit, comprising: 
determining if an accumulation of differences between input values of consecutive time steps has reached a threshold; and, because the accumulation has reached the threshold, skipping a multiplication operation that determines a product term for a scalar that is used by the LSTM circuit.

6.	As currently recited, under the broadest reasonable interpretation, these highlighted limitations can be interpreted as mathematical concepts and/or mental processes.
Next, under step 2A prong 2, are there additional elements or combination of elements that apply or integrate the judicial exception into a practical application? The additional limitation of “LSTM circuit” and “used by the LSTM circuit” is recited at a high-level of generality (i.e., generic machine) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Lastly, under step 2B are there limitations indicative of an inventive concept (i.e. significantly more)? No, the additional limitations do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f).  electronically, recited at a high level of generality, to be well-understood, routine, and conventional. See MPEPE 2106.05(d)(II). The claim is not patent eligible. 

7.	Claims 1 and 11 are rejected for similar reasons as presented above with reference to claim 1 as the recite the similar abstract ideas found in claim 1 above. Claim 1 only recites an additional “multiply accumulate circuit (MAC)”. Claim 11 only recites the additional “plurality of processing cores, “a network interface,” and “main memory.” These are recited at a high-level of generality (i.e., generic machine) such that it amounts no more than mere instructions to apply the exception using a generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, nor are they indicative of an inventive concept (i.e. significantly more).. Thus, the claims are directed to the same abstract ideas without reciting meaningful limitations that are sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. 
Dependent claims 2-10, 12-18 and 20 are rejected under 35 U.S.C. 101 as non- statutory for at least the reason stated above, as they do not add any feature or subject matter that would solve the non-statutory deficiencies of the independent claims from which they depend. The claims depend from claim 1, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception. The claims recite further limitations that abstract mathematical concepts and/or mental steps without reciting any additional limitations that make the claim any less abstract or that impose meaningful limits on practicing the abstract idea. Accordingly, the claims are not patent-eligible under 35 U.S.C. 101. 

	


Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuriki et al (hereafter Kuriki)(WO 2018203170).

10.	As to claim 1, Kuriki discloses an apparatus (abstract), comprising: 
a long short term memory (LSTM) circuit (fig. 29A LSTM) comprising a multiply accumulate circuit (MAC) (fig. 12, MAC) having circuitry to rely on a stored product term rather than explicitly perform a multiplication operation to determine the product term if an accumulation of differences between consecutive, preceding input values has not reached a threshold ([0122]-[0126], [0164], [0166], threshold).

11.	As to claims 2 and 12, Kuriki discloses the MAC circuit is coupled to a sigmoid function block ([0112] and [0476] sigmoid function used).

12.	As to claims 3 and 13, Kuriki discloses the sigmoid function block is to determine any of a forget, input, and output gate of the LSTM circuit ([0476], input/forget gate, output gate).

13.	As to claims 4 and 14, Kuriki discloses the MAC circuit is coupled to a tanh function block ([0112], and [0476]-[0477] tanh function).

14.	As to claims 5 and 15, Kuriki discloses wherein an output of the tanh function block is coupled to a multiplier, the multiplier to multiply the output of the tanh function and an input gate value of the LSTM circuit ([0140] and [0477]).

15.      As to claim 6, Kuriki discloses wherein the MAC circuit is a serial MAC circuit that executes multiplications of product terms over a series of cycles within the MAC ([0465], in series).

16.      As to claim 7, Kuriki discloses wherein the MAC circuit is a parallel MAC that executes multiplications of product terms in parallel ([0094] series or parallel).

17.      As to claims 8 and 16, Kuriki discloses wherein the MAC includes a multiplier to explicitly perform a multiplication operation to determine the product term if the accumulation of differences between consecutive, preceding input values has reached the threshold ([0164]-[0166]).

18.      As to claims 9 and 17, Kuriki discloses wherein the product term generated by the multiplication term is stored to at least one of: a memory, a register ([033], [0119], memory).

19.      As to claims 10 and 18, Kuriki discloses wherein the apparatus further comprises a register to store the threshold value ([0056], parameters stored in register). 

20.      As to claims 11 and 19, the claims are rejected for similar reasons as claim 1 above.

21.      As to claim 20, Kuriki discloses the method is part of a recurring neural network’s execution (abstract, includes a neural network).

Conclusion

22.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 2019186309 related to a system comprising: a plurality of multipliers, the plurality of multipliers arranged in a plurality of equal-sized groups; a plurality of adders, each of the plurality of adders being operatively coupled to one of the groups of multipliers; a computer readable storage medium having program instructions embodied therewith, the program instructions executable to perform a method comprising: by each of the plurality of multipliers, in parallel, applying a weight to an input activation to generate an output; by each of the plurality of adders, in parallel, adding the outputs of the multipliers within its associated group to generate a partial sum.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D. YAARY/           Primary Examiner, Art Unit 2182